Citation Nr: 1302862	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a rating in excess of 20 percent for bilateral pes planus.

3.  Entitlement to a rating in excess of 30 percent for a left knee disorder.

4.  The propriety of the reduction in the disability evaluation assigned for a right elbow disorder from 20 percent to 10 percent, effective July 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from December 1990 to September 1991.  In addition, the Veteran has unverified service in a Reserve unit.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 (pes planus); May 2008 (hypertension); February 2010 (left knee); and April 2010 (right elbow) rating decisions of a Department of Veterans Affairs (VA) Regional Offices (ROs) that denied the benefits sought on appeal.  

The Veteran appealed those decisions and the case was referred to the Board for appellate review in September 2011, at which time the issues were remanded in order to retrieve additional treatment records and in order to afford the Veteran a Travel Board Hearing.  

In a separate September 2011 Board remand, the issues of entitlement to service connection for a right hand disorder and entitlement to total disability based on individual unemployability were addressed.  In March 2012, the RO granted the benefits sought and those issues are no longer before the Board.

The isssues of service connection for gastrointestinal reflux disease, and entitlement to an increased rating for a right elbow disorder have been raised by the record but have not been considered by the RO.  They are referred to the RO for further development.  

The issues of entitlement to service connection for hypertension, entitlement to a rating in excess of 20 percent for pes planus and entitlement to a rating in excess of 30 percent for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In reducing the disability evaluation for a right elbow disorder, the RO in its April 2010 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination that reflected that the criteria for a 20 percent rating were no longer met.


CONCLUSION OF LAW

The criteria for a reduction of the disability evaluation for a right elbow disorder from 20 percent to 10 percent, effective July 1, 2010, were met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a Diagnostic Codes 5206, 5207, 5208 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The duty to notify under these provisions is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable. 

The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in a February 2010 notice letter, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO scheduled the Veteran for an appropriate VA examination to ascertain the severity of his service-connected right elbow disorder.  Specifically, the December 2009 examination was performed by a VA examiner who examined the Veteran and remarked upon the Veteran's right elbow history, his complaints of pain, and the reported effects of the Veteran's right elbow condition on his overall ability to function.  

In a May 2010 statement, the Veteran stated that he "did not get an appointment" and that when he went to the examiner in December 2009 VA examination, the doctor did not examine his elbow due to the examiner's illness.  This claim, however, is directly refuted by the evidence of record as range of motion testing is provided in the December 2009 examination report.  The examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This matter was most recently before the Board in September 2011, when the case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.).  The purpose of this remand was to obtain any outstanding records, and to afford the Veteran a travel board hearing.  

Regarding the issue considered by the Board, additional records were requested but no new treatment records pertaining to the issue of reduction were added to the claims file and, accordingly, a new supplemental statement of the case was not issued.  Further, the Veteran was informed that, should he wish a hearing, a Board hearing would be scheduled.  In March 2012, the Veteran is shown to have stated in no uncertain terms that he did not want a hearing before a Veterans Law Judge.  
All of the actions directed by the Board through its prior remand appear to have been substantially completed as directed.   See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Veteran is appealing the reduced disability evaluation assigned to his service-connected right elbow disorder.

In February 2010, the RO proposed to reduce the evaluation assigned to the Veteran's right elbow disorder from 20 percent to 10 percent disabling.  Notice of the proposed reduction was sent to the Veteran on February 25, 2010.  The Veteran did not request a hearing pertaining to this issue.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a February 2010 rating decision and February 2010 notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an April 2010 rating decision, accompanied by an April 27, 2010 notice letter; and the effective date of the reduction was July 1, 2010.  The RO satisfied the requirements by allowing a 60-day period before the effective date of the reduction.

In a September 2008 rating decision, the Veteran's 20 percent disability rating was continued, it was, however, noted that the July 2008 VA examination demonstrated improvement in the Veteran's right elbow function, to include normal flexion and extension of the elbow.

The Veteran was afforded a VA examination in December 2009.  During his examination, the Veteran reported flare-ups lasting for less than an hour.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement demonstrated.  There was no ankylosis upon examination.  Range of motion testing demonstrated flexion to 115 degrees with pain, extension was to 15 degrees.

Limitation of motion of the elbow and forearm is rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5206, 5207, and 5208. The Veteran is right-handed; accordingly, his right elbow is his major elbow. 

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 70 degrees or 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 55 degrees; and a 40 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Under Diagnostic Code 5207, limitation of extension of the forearm major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees or 90 degrees; a 30 percent evaluation is warranted when extension is limited to 100 degrees; and a 40 percent evaluation is warranted when extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Under Diagnostic Code 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I. 

The December  2009 VA a examination demonstrates that, under the diagnostic codes cited above, the Veteran's elbow disorder warrants only a 10 percent disability rating.  Significantly, the RO's conclusion that the Veteran's right elbow condition had improved was not based on the December 2009 VA examination alone, but instead noted that the Veteran's prior examination, conducted in September 2008, also showed improvement of the Veteran's symptoms, demonstrating an extended period for which the Veteran's right elbow symptoms had decreased in severity.

While the Veteran is competent to provide statements concerning the physical manifestations of his right elbow, the findings of the September 2008 and December 2009 VA examinations demonstrated sustained material improvement that would be maintained under the ordinary conditions of life.  

Accordingly, the reduction from a 20 percent evaluation to a 10 percent evaluation was proper.  At the time of the February 2010 and April 2010 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence reflected that the Veteran's right elbow disorder had improved significantly and did not warrant a rating greater than 10 percent under any potentially applicable diagnostic code.



ORDER

The rating reduction of the Veteran's right elbow disorder, from a 20 percent to a 10 percent evaluation, effective July 1, 2010, was proper.


REMAND

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for pes planus and entitlement to an increased rating for a left knee disorder were remanded by the Board in September 2011 for a travel board hearing as requested by the Veteran on several separate occasions.  In March 2012, however, the Veteran stated that he did not, in fact, desire a hearing.  

The claims file includes print outs of emails sent between VA employees which noted that there was no supplemental statement of the case (SSOC) SSOC of record following the September 2011 remand.  In these emails, it is noted that no new evidence was added to the claims file since the Board remand.  However, review of the Virtual VA claims file reveals that, in May 2012, extensive examinations were conducted which include findings pertaining to the Veteran's hypertension, pes planus, and left knee symptoms.

This new evidence was not considered in a supplemental statement of the case.  Pertinent evidence received by the Board under this section necessitates a return of the case to the AOJ for review, consideration and preparation of a SSOC prior to a Board decision unless there has been a waiver of such referral.  38 C.F.R. § 20.1304(c); See also 38 C.F.R. §§ 19.31(b)(1), 19.37(a) (a SSOC must be furnished when the AOJ receives additional pertinent evidence after it issues a SOC but before the appeal is certified and transferred to the Board).  .  

A remand to the AOJ is required for consideration of this additional evidence, followed by the issuance of a SSOC if the claims remain denied.


Accordingly, the case is REMANDED for the following action:

Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, considering all evidence received since the AOJ action.  If any benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


